Third District Court of Appeal
                               State of Florida

                         Opinion filed April 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0003
                      Lower Tribunal No. F15-20059
                          ________________


                            Brandon Owens,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Marisa Tinkler Mendez, Judge.

     Brandon Owens, in proper person.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before LOGUE, MILLER, and LOBREE, JJ.

     PER CURIAM.
      Appellant, Brandon Owens, appeals the summary denial of his motion

for postconviction relief filed pursuant to Florida Rule of Criminal Procedure

3.850.   The motion alleged seven grounds of ineffective assistance of

counsel. We find no error in the denial of claims one, two, three, four, five,

and seven. We conclude, however, that because claim six, alleging that

defense counsel provided ineffective assistance by failing to object to

appellant’s absence at the sentencing hearing, is not conclusively refuted by

the record, it merits remand. Upon remand, the trial court shall conduct an

evidentiary hearing or, in the alternative, append record evidence

conclusively establishing appellant’s absence was either voluntary or did not

result in prejudice. See Fla. R. Crim. P. 3.180(c)(2); Capuzzo v. State, 596

So. 2d 438, 440 (Fla. 1992); Reynolds v. State, 313 So. 3d 129, 133 (Fla.

4th DCA 2021); Strickland v. Washington, 466 U.S. 668, 697 (1984).

      Affirmed in part, reversed in part, and remanded.




                                      2